Citation Nr: 0601374	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, currently rated 60 percent disabling. 

2.  Entitlement to service connection for prostatectomy 
residuals, status post adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to service connection for 
residuals of a prostatectomy (status post adenocarcinoma of 
the prostate) and an increased evaluation greater than 30 
percent for coronary artery disease.  

In June 2003, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, by rating decision of December 2003, the veteran 
was granted a 60 percent evaluation for coronary artery 
disease, effective from February 1998 (the date on which he 
reopened this claim for a rating increase).  As the 60 
percent evaluation is not the maximum benefit provided by the 
rating schedule, the issue remains on appeal.  See AB, 
Appellant, v. Brown, 6 Vet. App. 35 (1993).  The denial of 
service connection for residuals of a prostatectomy was 
confirmed in a June 2005 rating decision.  Afterwards, the 
case was returned to the Board and the veteran now continues 
his appeal.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease is currently 
manifested by onset of fatigue after performing a workload of 
greater than 3 METs, but not greater than 5 METs, and left 
ventricular dysfunction with an ejection fraction of 50 
percent, but not less than 30 percent. 

2.  The veteran served on temporary duty in the Republic of 
Vietnam during the Vietnam War Era.

3.  The veteran underwent a radical prostatectomy for 
treatment of adenocarcinoma of the prostate in 1993.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for coronary artery disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2005). 

2.  Service connection on a presumptive basis for 
prostatectomy residuals, status post adenocarcinoma of the 
prostate, is warranted.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Factual background and analysis: entitlement to an 
increased evaluation for coronary artery disease, currently 
rated 60 percent disabling.

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that with respect to the claim for a rating 
increase for coronary artery disease, the RO has provided the 
veteran with express notice of the provisions of the VCAA in 
correspondence dated in September 2002 and March 2005, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate this claim and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate this claim during the course of 
this appeal.  All relevant private and VA treatment records 
showing the current state of his cardiovascular disability 
have been obtained and associated with the evidence, and he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his increased rating claim, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating this particular claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

The history of the veteran's claim shows that he was granted 
service connection for coronary artery disease by rating 
action of April 1994.  The current appeal stems from the 
veteran's application to reopen his claim for a rating 
increase that was received by VA in February 1998.  As his 
entitlement to VA compensation for this cardiovascular 
disability has already been established and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the coronary artery disease.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's coronary artery disease is rated under the 
criteria contained in 38 C.F.R. § 4.104, Diagnostic Code 
7005, which provides for the assignment of a 60 percent 
evaluation for this disability when the objective medical 
evidence shows more than one episode of acute congestive 
heart failure in the past year, or; performance of a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  Assignment of a 100 percent evaluation 
for coronary artery disease is warranted when the objective 
medical evidence shows chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  [Note: One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be 
used.]

Although the veteran has contended at a September 2001 
hearing before the Board that his coronary artery disease 
symptoms are sufficient to warrant the assignment of a 100 
percent evaluation under the provision of Diagnostic Code 
7005 of the old rating schedule for evaluating 
arteriosclerotic heart disease, the Board notes that the old 
criteria were superseded by the new rating criteria that were 
implemented on January 12, 1998, just under a month prior to 
the date the veteran filed his claim for a rating increase on 
February 9, 1998.  Therefore, the Board may not consider the 
provisions of the older rating code when adjudicating the 
current claim.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).

The objective medical evidence shows that the veteran 
currently uses medication to control the symptoms associated 
with his coronary artery disease.  His medical history 
includes diagnoses of coronary artery disease, status post 
myocardial infarction and transient ischemic attacks with 
asymptomatic left ventricular dysfunction, ischemic 
cardiomyopathy, atrial fibrillation, and angina pectoris.  
The report of a VA examination in April 2003 took notice of 
the results obtained from a private medical exercise test 
performed in the previous year that indicated that the 
veteran became fatigued after a workload of 5.5 METs and that 
he had left ventricular dysfunction with an ejection fraction 
of 50 percent.  Applying the rating criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 to these facts, the Board 
concludes that the objective findings more closely 
approximate the criteria for a 60 percent evaluation, but not 
a 100 percent evaluation.  The objective evidence does not 
demonstrate that the veteran is currently unable to perform a 
workload of 3 METs or less due to dyspnea, fatigue, angina, 
dizziness, or syncope, or that his left ventricular 
dysfunction is manifested by an ejection fraction of less 
than 30 percent, as would be required to permit the 
assignment of a 100 percent evaluation under Diagnostic Code 
7005.  Therefore, his claim for a rating increase in excess 
of 60 percent for coronary artery disease must be denied.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002; 38 C.F.R. § 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



(b.)  Factual background and analysis: entitlement to service 
connection for prostatectomy residuals, status post 
adenocarcinoma of the prostate.

As previously discussed, VA has a duty to notify and assist 
the veteran with his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005).  VA also has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  As will be discussed below, the 
claim of entitlement to service connection for prostatectomy 
residuals with urinary incontinence (status post 
adenocarcinoma of the prostate) is being granted in full; the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 are therefore deemed to have 
been fully satisfied.

The veteran's service medical records show no onset of 
prostate cancer during active duty and his post-service 
medical records do not indicate onset of prostate cancer any 
earlier than 1992.  The veteran was diagnosed with 
adenocarcinoma of the prostate and underwent a radical 
retropubic prostatectomy with bilateral pelvic node 
dissection to remove the cancerous tissue in January 1993.  
VA-authorized medical examination of his genitourinary system 
in April 2005 show that the residuals of his prostatectomy 
include urinary incontinence, frequency, dribbling, and 
decreased stream as well as sexual impotence.

At a September 2001 hearing before the Board, the veteran and 
his spouse testified, in pertinent part, that he was exposed 
to chemical herbicides (including Agent Orange) during 
military duty while serving in the ground maintenance crew of 
aircraft involved in chemical defoliant spraying operations 
in Vietnam.  The veteran and his spouse also testified that 
although the veteran was stationed at Clark Air Force Base in 
the Philippines, he had occasionally flown aboard the 
aircraft he serviced to temporary duty stations in the 
Republic of Vietnam, where he was exposed to Agent Orange.  
The veteran contends that his prostatectomy residuals were 
the result of treatment of prostate cancer that was due to 
his exposure to Agent Orange during military service.  The 
veteran's service medical records show that the veteran 
served in a tour of duty in Southeast Asia in 1966 and was 
stationed at Clark Air Force Base in the Philippines.  The 
service medical records include a November 1966 treatment 
report that indicated that the veteran served on occasional 
temporary duty in the Republic of Vietnam while posted in the 
Philippines.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  However, "(a) 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In this case, the veteran's essential contention is that he 
was exposed to toxic herbicides in service and that such 
exposure caused his prostate cancer that necessitated 
treatment with a radical prostatectomy.  The specific statute 
pertaining to claimed exposure to toxic herbicides is 38 
U.S.C.A. § 1116 (West 2002).  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
These presumptive diseases must become manifest to a degree 
of 10 percent or more at any time after leaving active 
service, except for chloracne, porphyria cutanea tarda, and 
acute/subacute peripheral neuropathy, which must be 
manifested to a degree of 10 percent or more within a year 
after leaving active service.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001). Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed.Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  Cf. Liesegang v. Sec. of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002); 69 Fed.Reg. 
31882 (Court order and final rule amending the effective date 
adding Diabetes Mellitus Type II to the list of diseases in 
38 CFR 3.309(e) that are presumed to be due to exposure to 
herbicides used in the Republic of Vietnam.  The new 
effective date is May 8, 2001).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed with one of the specific diseases listed at 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e). See Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  

According to the credible oral testimony of the veteran and 
his spouse, which was corroborated in turn by his service 
medical records, he had occasionally served on temporary duty 
in the Republic of Vietnam during the Vietnam Era; therefore, 
his exposure to toxic herbicides is conceded.  See 38 
U.S.C.A. §§ 1116, 1154.  The medical evidence indicates that 
the veteran did not have prostate cancer during his nearly 30 
years of active military service and that prostate cancer was 
not manifest until around 1992, approximately 24 years after 
his separation from active duty.  However, as prostate cancer 
is one of the stipulated diseases in the regulations for 
which service connection could be presumed due to an 
association with exposure to herbicide agents, the Board 
concludes that the evidence supports an award of VA 
compensation for residuals of a prostatectomy secondary to 
adenocarcinoma of the prostate.  Service connection for 
prostatectomy residuals (to include urinary incontinence, 
urinary frequency, urinary dribbling, decreased urinary 
stream, and sexual impotence), status post adenocarcinoma of 
the prostate, is therefore granted.




ORDER

An increased evaluation in excess of 60 percent for service-
connected coronary artery disease is denied. 

Service connection for prostatectomy residuals (to include 
urinary incontinence, urinary frequency, urinary dribbling, 
decreased urinary stream, and sexual impotence), status post 
adenocarcinoma of the prostate, is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


